Citation Nr: 0504912	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-01 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a fracture of the left eardrum, with hearing 
loss?

2.  What evaluation is warranted for a painful keratosis of 
the right foot from May 22, 2001?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to May 1957.

These matters were most recently before the Board of 
Veterans' Appeals (Board) in October 2003, when pursuant to 
the holding in Manlincon v. West, 12 Vet.App. 238 (1999), 
they were remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC, for the issuance of a 
statement of the case.  As was then noted, the RO in 
September 2001 granted service connection for a painful 
keratosis of the right foot, with assignment of a 10 percent 
rating from May 22, 2001, and determined that new and 
material evidence had not been presented to reopen a 
previously denied claim of entitlement to service connection 
for residuals of a fracture of the left eardrum, with hearing 
loss.  In its earlier remand, it was concluded that a timely 
notice of disagreement as to each of the foregoing actions 
had been submitted by the veteran, albeit without issuance of 
a statement of the case as to either matter.  

On remand, the veteran was issued a statement of the case as 
to both matters in October 2004.  He thereafter timely 
perfected his appeal with the submission of a VA Form 9, 
Appeal to the Board of Veterans' Appeals, in December 2004.  
Such matters have since been returned to the Board for 
review.  

The issue of what evaluation is warranted for a painful 
keratosis of the right foot from May 22, 2001, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of a fracture of the 
left eardrum, with hearing loss, was denied most recently by 
the Board in a decision entered in March 2000.  

2.  The evidence added to the record since entry of the March 
2000 Board decision does not bear significantly and 
substantially upon the question at hand, is duplicative or 
cumulative of prior evidence, and by itself or in combination 
with the other evidence previously of record is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's March 2000 decision, denying entitlement to 
service connection for residuals of a fracture of the left 
eardrum, with hearing loss, is final.  38 U.S.C.A. § 7104 
(West 2002).

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a fracture of the left eardrum, with hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, this matter was remanded to the RO in 
October 2003 in order to permit the RO to issue a statement 
of the case.  All of the directives of the Board set forth in 
its prior remand appear to have been completed in full, and 
it is of note that neither the veteran, nor his 
representative, contends otherwise.  See Stegall v. West, 11 
Vet.App. 268 (1998).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), which became law 
in November 2000, significantly added to the statutory law 
concerning VA duties when processing claims for VA benefits 
by redefining the obligations of VA with respect to the duty 
to assist and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the claimant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice as to the foregoing was provided 
to the veteran through the RO's letter, dated in February 
2001, as supplemented by the RO's subsequent preparation of a 
statement of the case.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the veteran has 
requested that the RO obtain pertinent records of VA medical 
treatment, including those relating to VA's issuance of a 
hearing aid for his left ear and the claims folder reflects 
that such records were requested and made a part of his VA 
claims file.  In his substantive appeal of December 2004, the 
veteran referenced prior surgery in 1964 at the Washington 
Hospital Center which reportedly was undertaken in an effort 
to improve his auditory acuity of the left ear, a statement 
which echoes those advanced prior to entry of the Board's 
March 2000 denial.  In the December 2004 document, the 
veteran indicated that he had attempted to obtain the 
Washington Hospital Center records, but was told by hospital 
personnel that no records could be found and that any such 
records would not have been retained for such a long period.  
All available, pertinent data have been obtained and made a 
part of the claims folder, and neither the veteran nor his 
representative specifically requests that any additional 
evidentiary development be undertaken for compliance with the 
VCAA.  Thus, it is concluded that all assistance due the 
veteran has been rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for a pre-
initial-RO adjudication notice of the VCAA.  In this 
instance, while the enactment of the VCAA predated the 
initial RO adjudication in September 2001, full notice of the 
VCAA followed with readjudication by the RO, and notice to 
the appellant, as provided by Pelegrini.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran under Bernard v. Brown, 4 Vet.App. 384 (1993). 

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  

The Board's March 2000 denial of the veteran's reopened claim 
for service connection for residuals of a fracture of the 
left eardrum, with hearing loss, was made on the basis that 
the reopened claim was not well grounded in the absence of 
competent evidence establishing a nexus between the report of 
an inservice left ear injury and current disability of the 
left ear.  It is noted that the veteran in July 2000 
correspondence indicated that he was not afforded a hearing 
in connection with his previously denied claim; however, the 
record reflects that he was in fact afforded an RO hearing in 
April 1996 and that, in his substantive appeal of January 
1997, he specifically indicated that he did not desire a 
Board hearing.  To that extent, there is no basis with which 
to challenge the finality of the Board's March 2000 denial.  
38 U.S.C.A. § 7104.  

Given the finality of the March 2000 action, the question now 
is whether new and material evidence has been presented to 
reopen the claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  This definition was recently 
modified, but the modification is applicable only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  The current appeal stems from the appellant's filing 
of a claim to reopen prior to August 29, 2001, and, as such, 
the changes effectuated in August 2001 to 38 C.F.R. § 3.156 
are not for application.  

Notice is taken that the controlling definition of new and 
material evidence was referenced in the RO's rating decision 
of September 2001, a copy of which was provided to the 
veteran as an attachment to the notice letter of September 
25, 2001.  It is regrettable that the version of 38 C.F.R. 
§ 3.156 in effect for claims filed on or after August 29, 
2001, was cited in the statement of the case which followed, 
but it is nevertheless shown that notice was provided to the 
veteran of the correct definition at the earlier point in 
time and no prejudice under a Bernard analysis is shown to 
result to the veteran by its consideration at this time, as 
it is more expansive and favorable than the recently changed 
version.  

On file at the time of entry of the March 2000 decision were 
primarily, as pertinent to this matter, information from the 
National Personnel Records Center indicating that the 
veteran's service medical records were lost in a fire, as 
well as a very limited number of morning reports indicating 
that the veteran had been excused from duty because of 
sickness in May 1956.  Lay affidavits were also then of 
record, indicating that the veteran had no known ear problems 
prior to service, but was bothered by hearing loss of the 
left ear following his return to civilian life.  A report of 
a VA audiological examination in November 1996 disclosed that 
the veteran reported a history of a tympanic membrane 
perforation in 1956 with inservice surgical repair; findings 
were indicative of a left ear hearing loss meeting the 
requirements of 38 C.F.R. § 3.385 (2004).  Also then of 
record was a transcript of an RO hearing afforded the veteran 
in April 1996.  

Received by VA, following entry of the March 2000 denial, are 
multiple items of correspondence from the veteran in which he 
reiterated his belief that an exploding mine in service 
caused him to suffer a left ear injury and a resulting 
hearing impairment.  The only other item of evidence 
submitted consists of VA outpatient medical treatment records 
with respect to clinical care obtained, beginning in 2000, by 
the veteran for hearing loss of his left ear.  

Clearly, that evidence which is duplicative or cumulative of 
prior evidence is not "new."  Evidence not previously on 
file consists solely of the VA treatment records compiled as 
of 2000 and thereafter, which simply reaffirm what the 
evidence previously on file demonstrated; namely, that the 
veteran suffers from hearing loss of the left ear and that 
there is a self-reported history of a rupture of the left 
eardrum in service.  In all, such evidence is cumulative.  
It, too, is significant that the evidence assembled since the 
Board's March 2000 denial in no way establishes the existence 
of a fracture of the left eardrum or residuals thereof or in 
any way links the veteran's currently shown hearing loss to 
his period of military service or any event thereof. 

In all, such evidence does not bear significantly and 
substantially upon the question at hand, and by itself or in 
combination with the other evidence previously of record is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  As that evidence 
cannot be held to be new and material, the claim may not be 
reopened on that basis.  

The appeal is denied.


ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for residuals of a 
fracture of the left eardrum, with hearing loss.


REMAND

A dermatological examination of the veteran is in order in 
this instance.  While the veteran was afforded VA podiatric 
examinations in May 2001 and March 2004, his service-
connected keratosis of the right foot is currently evaluated 
under the criteria for skin disorders set forth in 38 C.F.R. 
§ 4.118 (2004) and the medical data currently on file are 
incomplete from the vantage point of those criteria, 
particularly in light of recent changes thereto.  See 67 Fed. 
Reg. 49590 (2002).  Remand is required for medical input from 
a dermatological perspective.  

Although it is unclear, the record also indicates that on 
remand the AMC may have attempted to furnish notice to the 
veteran of the VCAA in connection with his claim for an 
initial rating in excess of 10 percent for his right foot 
keratosis through its letter of March 2004.  However, such 
letter references only the claim for an evaluation of 
residuals of second toe fracture of the right foot with bone 
resection and metatarsalgia from November 1, 1993, without 
specific reference to the right foot keratosis.  Due to the 
lack of clarity, further actions are needed to permit full 
VCAA notice to the veteran, as well as to document AMC 
consideration on remand of the holding in Fenderson v. West, 
12 Vet.App. 119 (1999), as to the possibility of the 
assignment of staged ratings for keratosis from May 2001 to 
the present.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the AMC must 
notify the veteran what specific 
information and evidence are still needed 
to substantiate his claim as to what 
rating is for assignment for a painful 
keratosis of the right foot from May 22, 
2001.  The veteran must be notified what 
specific portion of any needed evidence 
VA will secure, and what specific portion 
of any needed evidence he himself must 
submit.  The AMC must advise the veteran 
to submit all pertinent evidence not 
already on file that is held in his 
possession.  The AMC must also notify the 
veteran that, if requested, VA will 
assist him in obtaining pertinent records 
of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.  

2.  The AMC must obtain any records of VA 
medical treatment not already on file 
which pertain to the veteran's right foot 
keratosis.

3.  Thereafter, the veteran should be 
afforded a VA dermatological examination 
for the purpose of evaluating the current 
nature and severity of his painful 
keratosis of the right foot.  The claims 
folder must be made available to the 
examiner for review prior to any 
examination.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth, and, 
to the extent possible, the examiner 
should differentiate between that 
symptomatology attributable to the 
service-connected right foot keratosis 
from any other foot disorder.  

A professional opinion is to be requested 
from the examiner, with supporting 
rationale, as to whether the service-
connected right foot keratosis markedly 
interferes with the veteran's employment 
should also be provided.  

4.  Following the completion of the 
foregoing actions, the AMC should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
report for any and all needed action.  

5.  Lastly, the AMC must prepare a new 
rating decision and readjudicate the 
issue of what evaluation is warranted for 
a right foot keratosis from May 22, 2001, 
to the present, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA, Fenderson, 
and the applicable rating criteria.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative must be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AMC.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary and 
procedural development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


